Citation Nr: 1020783	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-19 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from June 1965 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran asserts that he has a current low back disorder 
that is manifested as a result of his period of active 
service.  Specifically, he describes that he initially 
injured his low back in a helicopter accident during service 
in May 1967.  In support of his claim, he has provided 
service personnel records which include an Aircraft Accident 
Report which confirms that he was a passenger in a helicopter 
in May 1967 which had crashed approximately 200 feet into the 
water.  While the Veteran's injuries were noted to be limited 
to his right shoulder, the Veteran has asserted that he had 
also injured his low back during this incident.

The Board notes that Veteran has also provided a copy of a 
Citation from the United States Seventh Fleet which he had 
been presented for meritorious achievement in aerial flight 
as a crew member attached to the Helicopter Combat Support 
Squadron SEVEN, Detachment 107, assigned to Task Force 77 in 
combat operations in Southeast Asia from October 21, 1967, to 
November 17, 1967.  It is indicated that the Veteran 
completed 20 combat rescue and reconnaissance flights in an 
active combat area, contributing materially to the success of 
efforts to combat aggression in Southeast Asia.  In this 
regard, in cases where a Veteran asserts service connection 
for injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

While the Veteran does not appear to have been treated for a 
low back disorder during service, he has provided competent 
medical evidence that he was injured in a helicopter accident 
in May 1967.  He has also provided medical evidence that he 
is currently diagnosed with a low back disorder.  To date, 
the Veteran has not been provided with a VA medical 
examination assessing the etiology of his current low back 
disorder.  VA is obliged to provide a medical examination 
and/or get a medical opinion when the record contains 
competent evidence that the claimant has a current 
disability; the record indicates that the disability, or 
signs and symptoms of disability, may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Therefore, the Board finds that a medical opinion regarding 
the etiology of the Veteran's low back disorder is necessary 
to make a determination in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination in order 
to assess the precise nature and etiology 
of his asserted low back disorder.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted.

The examiner shall determine whether the 
Veteran currently has a low back disorder.  
If so, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any currently 
diagnosed low back disorder had its onset 
during active service or is related to any 
in-service disease, event, or injury, 
including the May 1967 helicopter 
accident.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  The 
examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


